DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 8, 9, 11 and 12 are indefinite because they are directed to both an apparatus and method steps of using the apparatus within a single claim (see MPEP 2173.05(p)). In addition, these claims necessarily fail to further limit the parent claim from which they depend as they are directed to a different statutory class of invention.
	Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Josephberg (2008/0081952).
Regarding claim 1, Josephberg discloses a scleral depressor 400 (Fig. 4 and para. 0002) capable of manipulating an eyelid, comprising: 
a rigid contact portion 430 dimensioned to be insinuated between an eyelid and a globe, the contact portion having an upwardly-facing surface opposite a downwardly-facing surface (Fig. 4), each of the surfaces extending between a distal side (tip) and a proximal side (stem/handle side) of the contact portion (id.); and
a rigid stem 410 integral with and extending upwardly from the proximal side of the contact portion 430 (id.).
Regarding claim 2, at least the exterior of the device is made of at least one non-conductive material, i.e., plastic (para. 0036).
Regarding claim 3, the non-conductive material (plastic, supra) comprises a medical grade material (para. 0002). 
Regarding claim 5, the stem is connectable to a handle either integrally or as by any suitable method such as pressure fitting or screws, so it can be replaced (para. 0032). 
Regarding claim 6, an elongate handle 420 is removably connectable to the stem (id.).
Regarding claim 7, at least the exterior of the handle is formed of at least one non-conducting material (i.e., plastic; para. 0036). 
Regarding claims 8, 9, 11 and 12, the device is capable of being used for treatment of Meibomian glands and for dry eye symptoms (e.g., providing improved manipulation and control over eye position during a procedure; para. 0002).
Regarding claim 10, the stem 410 is elongated (Fig. 4), thereby serving as a handle, if desired. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Josephberg (2008/0081952) in view of Litherland et al. (“Litherland”; 2020/0069468; cited by Applicant).
Josephberg discloses the claimed invention except for explicitly reciting polyethylene as the plastic (plastic is disclosed by Josephberg; para. 0036 and claim 14). 
Litherland also discloses a device for eye treatment and teaches that polyethylene is an appropriate plastic for medical use and particularly for procedures involving the eye (paras. 0002-0008, 0011 and 0012).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select polyethylene as the plastic from which to form the device of Josephberg, in view of Litherland, as it is appropriate for medical use and particularly for procedures involving the eye. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773